[DO NOT PUBLISH]




                 IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                            FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                              ________________________   ELEVENTH CIRCUIT
                                                             MAY 28, 2008
                                                          THOMAS K. KAHN
                                    No. 06-14826
                                                               CLERK
                              ________________________

           D. C. Docket Nos. 04-02546-CV-T-30-EAJ & 03-00184-CR-T-3

CLARENCE JENKINS,


                                                          Petitioner-Appellant,

                                           versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                      (May 28, 2008)

Before CARNES and MARCUS, Circuit Judges, and DUBOSE,* District Judge.

PER CURIAM:

       *
        Honorable Kristi K. DuBose, United States District Judge for the Southern District of
Alabama, sitting by designation.
       After hearing conflicting testimony and considering all of the evidence, the

district court entered findings of fact, which are not clearly erroneous. In light of

those findings of fact, the district court’s decision rejecting the claim that trial

counsel rendered ineffective assistance by failing to file a notice of appeal within

ten days following sentencing is due to be affirmed on the basis of Devine v.

United States, 520 F.3d 1286 (11th Cir. 2008). The facts of that case are

materially indistinguishable from those of this case.1




       1
          The second issue on which we granted a certificate of appealability, involving the
failure of trial counsel to file a Federal Rule of Appellate Procedure 4(b)(4) motion, has been
abandoned because it was not raised in the Appellant’s brief.

                                                 2